Case: 21-50279     Document: 00516285061         Page: 1     Date Filed: 04/19/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         April 19, 2022
                                  No. 21-50279                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Salvador Varela-Gonzalez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 4:20-CR-449-1


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Salvador Varela-Gonzalez pleaded guilty to possession of false
   immigration documents and illegal reentry. He was sentenced to concurrent
   terms of 57 months of imprisonment and three years of supervised release.
   For the first time on appeal, he argues the district court erred in failing to


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50279        Document: 00516285061           Page: 2   Date Filed: 04/19/2022




                                       No. 21-50279


   explain its reasons for imposing supervised release in light of U.S.S.G.
   § 5D1.1(c), which provides that supervised release should “ordinarily” not
   be imposed where, as here, it is not required by statute and the defendant is
   a deportable alien who is likely to be deported.
             Our review is for plain error. See United States v. Dominguez-Alvarado,
   695 F.3d 324, 327-28 (5th Cir. 2012). Even if Varela-Gonzalez were able to
   show the district court clearly or obviously erred in failing to explain its
   reasons for imposing supervised release, he fails to show any effect on his
   substantial rights, as his criminal history, particularly his repeated illegal
   reentry offenses, supports the imposition of supervised release. See United
   States v. Cancino-Trinidad, 710 F.3d 601, 606-07 (5th Cir. 2013). By raising
   the mere “possibility of a different result, but not the requisite probability,”
   Varela-Gonzalez has not demonstrated that any error affected his substantial
   rights.     Id. at 607 (internal quotation marks and citation omitted).
   Accordingly, he has not shown plain error, and the district court’s judgment
   is AFFIRMED.




                                            2